EXHIBIT 99.1 News for Immediate Release For Further Information contact: Paul M. Limbert President & CEO, WesBanco, Inc. (304) 234-9206 OR John D. Kidd Chairman, Oak Hill Financial, Inc. (740) 286-3283 WesBanco, Inc. and Oak Hill Financial, Inc. Announce Merger Approval, New Markets Tax Credit Allocation and Pending Sale of Oak Hill’s Bank Loans WHEELING, WEST VIRGINIA, and JACKSON, OHIO, November 19, 2007– WesBanco, Inc. (Nasdaq:WSBC) (“WesBanco”) and Oak Hill Financial, Inc. (Nasdaq:OAKF) (“Oak Hill”) jointly announced today shareholder approval of WesBanco’s acquisition of Oak Hill.James C. Gardill, Chairman of the Board and Paul M. Limbert, President & CEO of WesBanco, and John D. Kidd, Chairman of the Board, and Ralph E. Coffman, Jr., President &
